Title: From Thomas Jefferson to Samuel Bernard, 23 June 1825
From: Jefferson, Thomas
To: Bernard, Samuel

Monticello
June 23. 25I thank you Sir for the copy of your Polyglot grammar which you have been so kind as to send me.  the comparative view  it presents of the grammars of difft languages is curious and useful. I have looked over it with much satisfn and being withdrawn myself from  the contempln of metaphysical subjects, (and none is more so than Grammar,) I am happy in having an oppty of placing it at once where it will be  most  useful, on the shelves of the library of our University. with my thanks for it be pleased to accept the assurances of my great respect & esteemTh: J.